Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on August 27, 2021, which paper has been placed of record in the file.
2.           Claims 11-19 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on September 27, 2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Drawings
4.        The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Most of the features recited in the claims are not shown in the drawing. Therefore, the claimed features must be shown or the features canceled from the claims.  No new matter should be entered.




Claim Objections
5.         Claims 1-19 are objected to because of the following informalities:  
            1) The claims contain multiple “.” (periods). Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See MPEP § 608.01(m).
. 
  Appropriate correction is required.
              Applicants are strongly advised to review the claims throughout for further needed correction.


             

Claim Interpretation
6.         The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “information acquisition module, commodity recommendation module, commodity sales module, information extract module, the first information transmission module, information processing module, information analysis module, display module, the second information transmission module, settlement module, inventory update module, and the third information transmission module”, recited in claims 11-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
8.      The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.       Claim limitations, “information acquisition module, commodity recommendation module, commodity sales module, information extract module, the first information transmission module, information processing module, information analysis module, display module, the second information transmission module, settlement module, inventory update module, and the third information transmission module”, recited in claims 11-19 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)     Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)     Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

10.       Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
the first transmission module”, “the second transmission module”, “the third transmission module”, and “Step (4)” are lack of antecedent basis.  There is insufficient antecedent basis for these limitations in the claims.
            2) Claims 11-19 are being indefinite because the claims recite both an apparatus and the method steps of using the apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). 
             Claim 11 recites “the said information analysis module analyzed and predicts the customer behavior data through the AUNSRM algorithm in Step (d), which comprises steps as follows:”, which are being indefinite because the claim recites both an apparatus and the method steps of using the apparatus. 
               Claims 13-19 recite “A working method of the commodity recommendation system based on actionable high utility negative sequential rules mining according to Claim 11”, which are being indefinite because the claims recite both an apparatus and the method steps of using the apparatus. 
             



                                                Claim Rejections - 35 USC § 101
11.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

12.      Claims 11-19 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a system and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: extract and store the customer behavior information…, conduct data cleaning for the collected customer behavior and classify data after cleaning…, analyze and forecast the customers’ shopping behavior…, creating a shopping behavior sequence…, analyzes and predict the shopping behaviors…, update the commodity inventory  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. In addition, the claim recites the limitations “analyzing and predict the customer behavior data through the AUNSRM algorithm…”, which are mathematical formula or equation, mathematical calculations, then it falls with the “Mathematical Concepts.” Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computer and using the computer to perform extract, store, conduct, analyze, create, update steps. The computer is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of perform extract, store, conduct, analyze, create, update steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply “the transmission network communication”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 

            In this case, the present Specification described in para [00020] of using existing and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
           Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “the transmission network communication” was considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “the transmission network communication” do not providing any improvements to the computer functionality, improvements to the network, improvements to the client device, they are just merely used as general means for receiving and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “the transmission network communication” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “the transmission network communication”,  which do not Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Accordingly, claims 11-19 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


          
                                                            Conclusion
13.        Claims 11-19 are rejected.
14.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
             Dagley et al. (US 11,080,725) disclose a behavioral analytics platform may obtain a first data model that has been trained based on behavior data derived from historical sales data associated with a vendor and receive, from a user device, one or more interactions that request information related to one or more financing terms. 
             Brannigan et al. (US 2018/0342007) disclose an online marketplace for the selling and delivering of items for sale.
             Szeto et al. (US 2017/0124487) disclose implementing machine learning model training and deployment with a rollback mechanism within a computing environment. 
             Mangipudi et al. (US 2016/0171540) disclose A computer implemented method and a content determination and targeting system (CDTS) dynamically target time, event and inventory based, location-specific, and behavior relevant content and services to users in an omnichannel environment. 
             Chan et al. (US 9,135,559) disclose methods and systems of creating, evaluating, and tuning a predictive engine for machine learning, including steps to deploy the predictive engine with an initial parameter set; receive queries to the deployed engine variant and in response, generate predicted result.
            Chang et al. (US 2013/0132365) disclose an extensible offer inventory database of offers in a domain is established.

15.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
March 4, 2022